 1

 2
                                                                    JS-6
 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10                                   SOUTHERN DIVISION
11
                                                  )
12                                                ) Case No.: SACV 18-01384-CJC(JDEx)
                                                  )
13
     STRATEGIC ASSET GROUP, LLC,                  )
                                                  )
14                                                )
                  Plaintiff,                      )
15                                                ) JUDGMENT
           v.                                     )
16                                                )
                                                  )
17
     OLGA SHABANETS,                              )
                                                  )
18                                                )
                  Defendant.                      )
19                                                )
                                                  )
20                                                )
                                                  )
21                                                )
                                                  )
22

23

24         Plaintiff Strategic Asset Group, LLC, a Florida limited liability company, brought
25   this action against Defendant Olga Shabanets, an individual. On July 22, 2019, the Court
26   granted Plaintiff’s motion to confirm the arbitral award in favor of Plaintiff and against
27   Defendant in Case No. 01-19-0000-0328 before the American Arbitration Association.
28


                                                  -1-
 1         IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff is awarded a
 2   money judgment against Defendant in the sum of $128,771.82. Post-judgment interest
 3   shall accrue at a rate pursuant to 28 U.S.C. § 1961.
 4

 5

 6

 7         DATED:       July 9, 2019
 8                                                 __________________________________
 9                                                          CORMAC J. CARNEY
10                                                 UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 -2-
